DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim  objected to because of the following informalities:  ".  Appropriate correction is required.
Claim  objected to because of the following informalities:  "between upper belt (4) and lower belt (3)" should be changed to "between .  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  "a closable outlet open-ing" should be changed to "a closable outlet opening" in line 3.  Appropriate correction is required.
Claim  objected to because of the following informalities:  "between upper belt (4) and lower belt (3)" should be changed to "between .  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: "heating means", "means for transferring" and "conveying means" in claim 10 and “physical means” claims 3 and 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 1, the phrase "in particular" in line 7 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the at least one physical means is interpreted to comprise a conveyor belt, a material chute or a material hose
Claim 9 recites the limitation "before the entry" in line 5.  It is unclear what entry is being referred to in the claim.  For example, the entry can be interpreted to the entry between the upper and lower belts, the precompaction roll(s) or other downstream process.  In light of the disclosure on Page 14, lines 21-23 of the instant Specification as well as claim 19, “before the entry” is interpreted as “before the entry point between the upper belt and the lower belt”.
Regarding claim 18, the phrase "in particular" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the homogenization device is interpreted to comprise rolls, rotatable in opposite directions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kager (US 2015/0042006 A1), in view of Scardovi (WO 2005/068146 A2; of record).

provisioning raw materials comprising at least one mineral filler and at least one organic binder (paragraphs 0002-0004, 0037), 
mixing the raw materials (paragraphs 0016, 0041, granulate is produced form the filling mixture by rotating the drum), 
applying the mixed raw materials to a continuously moving lower belt (2 in Figures 1-2) of a dual-belt press (paragraph 0042, the particles of the granulate…are distributed homogenously over the width of the lower belt), 
continuously pressing the mixed raw materials to form a pressed material strand (paragraph 0045, the preform is compressed in the double-belt press to form the slab), 
curing the organic binder (paragraph 0045, the double-belt press can comprise a heating element for hardening the slab),
separating the material strand to form individual engineered stone slabs (implicit in paragraph 0045, the slab exits the double-belt press), wherein
the mixing of the raw materials is carried out by means of at least two separate mixing -3-devices supplied with a defined quantity of the raw materials (drums 5, 6 in Figures 1-2; paragraph 0038) and wherein the mixed raw materials are transferred from the at least two mixing devices into one, or multiple, spreading devices (distribution device 11 in Figures 3 and 10; paragraph 0041, granulates…exiting…are applied onto a distribution device…which has a receiving section and an output section), and the mixed raw materials are applied continuously are distributed homogenously over the width of the lower belt).
Kager teaches all the elements of claim 1 as discussed above but does not teach the mixing of the raw materials is carried out in accordance with a first timing at staggered times in a batch mixing operation, nor the mixed raw materials are transferred from the mixing devices into the spreading device in accordance with a second timing and at staggered times.
Scardovi teaches an apparatus and corresponding method for forming stone slabs (Figures 1-10, claim 1), comprising: provisioning of mixture of raw materials (33 in Figure 1; page 04, lines 21-26), applying the mixed raw materials to a continuously moving lower belt (2 in Figures 1, 3-8) of a dual-belt press (as shown in the Figures), continuously pressing the mixed raw materials (pressing station 5) to form a pressed material strand (page 12, lines 5-10, to compact the powder strip and obtain a continuous compacted article), and separating the material strand to form individual stone slabs (page 12, liens 20-26).  Scardovi further teaches a double system for feeding the mixed raw material to the lower belt (Figures 3 and 7).  The two feeds can be synchronized to create a continuous feed and improve the continuity of powder discharged from the hopper (page 13, lines 10-13).  As both Kager and Scardovi pertain to continuous production of slabs, absent a showing of unexpected results, one of ordinary skill would have found it obvious to modify the construction of the batch mixing operation, particularly of the arrangement of the mixing and spreading devices of Scardovi as this is combining prior art elements according to known methods to yield predictable results (of improving the continuity of powder discharged onto the belt).  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(1).  While 
Regarding claim 2, Kager, as modified by Scardovi, further teaches the mixing devices  are fed with the raw materials via an inlet opening (paragraph 0040 of Kager, is filled into inlet openings of the drums), and the mixed raw materials are emptied from the mixing devices via an outlet opening (paragraph 0041 of Kager, the feeding unit is arranged below the outlet openings of the drums), wherein the inlet and outlet openings are closed for the respective mixing operation, so that the mixing operation is respectively carried out in a closed casing of the mixing devices (implicit in paragraphs 0040-0041, drums are rotated about an axis to mix the granulates).
Regarding claim 3, Kager, as modified by Scardovi, further teaches the mixed raw materials are supplied from at least two mixing devices (drums 5, 6 in Figure 1-2 of Kager) arranged in a fixed-installation manner of at least one spreading device (distribution device 11 in Figure 3 of Kager) arranged in a fixed-installation manner above the lower belt (paragraph 0042 of Kager, the particles of the granulate…are distributed homogenously over the width of the lower belt), via at least one physical means (feeding unit 10 in Figure 1 of Kager) for transferring mixed raw materials, in particular a conveyor belt, a material chute or a material hose (paragraph 0041 of Kager, feeding unit cab be configured in the form of a funnel).
Regarding claim 4, Kager, as modified by Scardovi, further teaches the raw materials are mixed by means of a readjustable mixing devices (movable tray 301 in Figure 7; page 6, lines 5-St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Absent a showing of unexpected results, it would have been obvious for one of ordinary skill in the art at the time of filing to have provide a duplicate readjustable mixing device for the same purpose as the readjustable mixing device as disclosed by Kager/Scardovi.  
Regarding claim 7, Kager, as modified by Scardovi, teaches all the elements of claim 1 as discussed above but does not teach the mixed raw materials are applied to the lower belt in at least two raw-material layers arranged on top of one another by means of at least two spreading devices.  However, Scardovi discloses in an alternate embodiment (Figure 5, page 14, lines 10-25) a method of applying at least two raw-material layers arranged on top of one another by means of at least two spreading devices (70, 34 in Figure 5 of Scardovi).  It would have been obvious for one of ordinary skill to have modified the primary embodiment with the teachings of the alternative embodiment with a reasonable expectation of success.
Regarding claim 9, Kager, as modified by Scardovi, further teaches the raw material applied to the lower belt are compacted between [*the] upper belt and [*the] lower belt of the dual-belt press by means of precompaction rolls (13, 14 in Figure 3; paragraph 0045 of Kager), before the entry [*point between the upper belt and the lower belt].

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kager, in view of Scardovi and Vouith, as applied to claim 10 above, and further in view of Qiu (US 2019/0176112 A1).
Regarding claims 8 and 18, Kager, in view of Scardovi and Vouith, teaches all the elements of claims 1 and 10 as discussed, but does not teach the mixed raw materials are spread out evenly and homogeneously by means of a homogenization device arranged in the spreading device(s) and are applied to the lower belt, or the conveying means mounted upstream of the lower belt.  However, providing said component to a spreading device is well known and customary in the art.
Qiu teaches an apparatus and corresponding method for manufacturing stone sheets (Figure 1, paragraph 0046), comprising at least two separate mixing -3-devices (initial agitators 1) supplied with a defined quantity of the raw materials (paragraph 0028, stone-like granular material…and a binder), wherein a spreading device (dispersing device 5 )is arranged and configured to feed a lower belt with the mixed raw materials (paragraph 0044, dropped onto the surface of the secondary conveyor belt).  Qui further discloses the dispersing device comprises two rotating rollers moving in opposite directions, thereby avoiding occurrences of large agglomerates and facilitating uniform mixing (paragraph 0045).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of modified Kager with the teaching of Qiu and provided a homogenization device within the spreading device, as disclosed by Qiu for the benefit of improved uniform mixing of the mixture. 

Claims 10, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Voith (US 2019/0030757 A1), in view of Kager.
Regarding claim 10, Voith teaches a plant (Figures 1-2) for the continuous production of engineered stone slabs, comprising: 
-6-one, or multiple, supply container(s) (containers 1a-1n in Figure 1) for containing raw materials (9a-9n; paragraphs 0025-0026), 
and a dual-belt press (double-belt press 4 in Figure 1) having a lower belt (18) and an upper belt (as shown in Figures 1-2), as well as at least one heating means for heating materials conveyed between the lower belt and the upper belt (paragraph 0037, the powdery mixture…within the double-belt press…are treated thermally and mechanically), 
wherein at least two separately arranged mixing devices (mixers 15, 16 in Figure 2) designed for a batch mixing operation, are arranged to mix the raw materials (paragraph 0044, which produce pourable intermediate substrates of different colors…are dispersed onto the lower belt ), and 
wherein one, or multiple, spreading device(s) is, or are, arranged, which is, or are, configured for continuous feeding of the lower belt with mixed raw materials (paragraph 0034, shall be dispersed homogeneously onto the lower belt…by means of a known caster).  While Vouith does not appear to discloses at least one means for transferring the mixed raw materials from the least two mixing devices into the spreading device(s), the use of such components are well known and customary in the art.  It would have been obvious for one of ordinary skill in the art at the time of filing to provide a means of transport between the mixing and spreading In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Alternatively, Kager teaches a plant (Figures 1-2) for the continuous production of engineered stone slabs, comprising: -6-a dual-belt press having a lower belt and an upper belt (2, 3 in Figures 1-2), as well as at least one heating means for heating materials conveyed between the lower belt and the upper belt (paragraph 0045, can comprise a heating element for hardening the slab).  Two mixing devices (drums 5, 6) designed for a batch mixing operation, are arranged to mix the raw materials (paragraphs 0041-0043), and at least one spreading device (distribution device 11) is arranged and configured for continuous feeding of the lower belt with mixed raw materials.  Furthermore, at least one means (feeding unit 10) for transferring the mixed raw materials from the at least two mixing devices into the spreading devices is provided (paragraph 0041, granulates…exiting the drums are applied onto a distribution device via a feeding unit).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vouith with the feed unit as disclosed by Kager as this is combining prior art elements according to known methods to yield predictable results.  Likewise, it would have been obvious for one of ordinary 
Regarding claim 12, Vouith, as modified by Kager, further teaches the mixing devices (drums 5, 6 in Figure 1 of Kager) respectively have a casing with a closable inlet opening and a closable outlet opening (paragraphs 0040-0041 of Kager, is filled into inlet openings of the drums; the feeding unit is arranged below the outlet openings of the drums; drums are rotated about an axis to mix the granulates).
Regarding claim 13, Vouith, as modified by Kager, further teaches at least two mixing devices (15, 16 in Figure 2 of Vouith; 5, 6 in Figure 1 of Kager) arranged in a fixed-installation manner, as well as at least one spreading device (distribution device 11 in Figure 3 of Kager) arranged in a fixed-installation manner above the lower belt, and that at least one physical means (feeding unit 10 in Figure 1 of Kager) for transferring mixed raw materials, in particular a conveyor belt, a material chute or material hose, is arranged to transfer mixed raw materials from the mixing devices into the at least one spreading device arranged in a fixed-installation manner (paragraph 0042 of Kager, feeding unit can be configured in the form of a funnel).
Regarding claim 19, Vouith, as modified by Kager, further teaches a pair of precompaction rolls (13, 14 in Figure 3 of Kager) is arranged in a transport direction for the raw materials at the lower belt before an entry point between upper belt and lower belt of the dual-belt press (paragraph 0045 of Kager).

Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vouith, in view of Kager and Scardovi.
Regarding claim 11, Vouith, as modified by Kager, teaches all the elements of claim 10 as discussed above but does not teach a control device configured for carrying out, in accordance with a first timing and at staggered times, mixing operations in the mixing devices, as well as for carrying out, in accordance with a second timing and at staggered times, transfer operations of the mixed raw materials from the mixing devices into the spreading device(s).
Scardovi teaches a plant for forming stone slabs (Figures 1-10, claim 1), comprising: a double system for feeding the mixed raw material to the lower belt (Figures 3 and 7).  The two feeds can be synchronized to create a continuous feed and improve the continuity of powder discharged from the hopper (page 13, lines 10-13).  Likewise, Scardovi discloses the plant being managed by a processor to control its operation (page 13, lines 1-2, lines 19-20).  One of ordinary skill would have found it obvious to modify the construction of the batch mixing operation, particularly of the arrangement of the mixing and spreading devices and controller of Scardovi as this is combining prior art elements according to known methods to yield predictable results (of improving the continuity of powder discharged onto the belt).  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(1).  While modified Vouith does not explicitly teach the mixing and transferring of the raw materials is carried out at staggered times, it would have been obvious for one of ordinary skill to offset or alternative (e.g. stagger) the mixing and transferring of the raw materials from the mixing devices to the spreading device to maintain continuity of feed to the lower belt.

Regarding claims 15 and 16, Vouith, as modified by Kager and Scardovi, teaches all the elements of claim 10 as discussed above but does not teach at least two displaceable spreading devices are arranged, which displaceable spreading devices are displaceable from a respective mixing device to a respective loading position to transfer mixed raw materials, and which displaceable spreading devices are displaceable to a respective spreading position above the lower belt nor the displaceable spreading devices are arranged so as to be displaceable to a respective loading position below a mixing device.  However, Scardovi discloses a movable tray (301 in Figure 7; page 6, lines 5-10 of Scardovi) which serves to receive the raw material from a supply source (conduits 32) as well as to dispense the raw material to the lower belt (as shown in the Figure 7).  Hence, it would have been obvious for one of ordinary skill in the art the movable tray (e.g. spreading device) is displaceable from a loading position (e.g. to receive the raw material) and displaceable to a spreading position above the lower belt.
Allowable Subject Matter
Claims 5-6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5 and 17 would be allowable for requiring:
“…wherein the spreading devices (16) are displaced, in accordance with a fourth timing and at staggered times, to a respective loading position (42) to transfer the mixed raw materials from a mixing device (15) into a respective spreading device (16), and the spreading devices (16) are displaced, in accordance with the fourth timing and at staggered times, to a respective spreading position (43) above the lower belt (3)…to apply the mixed raw materials.”, with respect to claim 5;
and
“…control device (38) is configured for carrying out, in accordance with a fourth timing and at staggered times, the displacement movements of the displaceable spreading devices (16) to load the spreading devices (16) with mixed raw materials and to apply the mixed raw materials to the lower belt (3)”, with respect to claim 17;
meaning the at least two spreading devices change positions to the receive the mixed raw material from respective mixing devices and change positions to feed the lower belt of the dual-belt press both in an offset timing with each other.
As discussed above, the closest prior art of record, Kager, discloses a method for the continuous production of engineered stone slabs, comprising the steps: provisioning raw the preform is compressed in the double-belt press to form the slab), and curing and separating the material to form individual engineered stone slabs (paragraph 0045, the slab exits the double-belt press).  The mixing of the raw materials is carried out by two separate mixing -3-devices (drums 5, 6 in Figures 1-2; paragraph 0038) and transferred from the two mixing devices a spreading devices (distribution device 11 in Figures 3 and 10; paragraph 0041, granulates…exiting…are applied onto a distribution device…which has a receiving section and an output section), and the mixed raw materials are applied continuously and without interruption to the lower belt by means of the spreading device (paragraph 0042, are distributed homogenously over the width of the lower belt).  However, Kager neither teaches nor suggests at least two spreading devices change positions to the receive the mixed raw material from respective mixing devices and change positions to feed the lower belt of the dual-belt press both in an offset timing with respect to one another.
Another prior art, Vouith, teaches a plant (Figures 1-2) for the continuous production of engineered stone slabs, comprising: -6- multiple supply containers (containers 1a-1n in Figure 1) for containing raw materials (9a-9n; paragraphs 0025-0026), and a dual-belt press (double-belt press 4 in Figure 1) having a lower belt (18) and an upper belt (as shown in Figures 1-2), as well as at least one heating means for heating materials conveyed between the lower belt and the upper belt (paragraph 0037).  Two separately arranged mixing devices (mixers 15, 16 in Figure which produce pourable intermediate substrates of different colors…are dispersed onto the lower belt), and spreading device) are arranged and configured for continuous feeding of the lower belt with mixed raw materials (paragraph 0034, shall be dispersed homogeneously onto the lower belt…by means of a known caster).  However, similar to Kager, Vouith neither teaches nor suggests changing positions of the two spreading devices to the receive the mixed raw material from respective mixing devices and as well as changing positions to feed the lower belt of the dual-belt press both in an offset timing with respect to one another.
While Vouith does not appear to discloses at least one means for transferring the mixed raw materials from the least two mixing devices into the spreading device(s), the use of such components are well known and customary in the art.  It would have been obvious for one of ordinary skill in the art at the time of filing to provide a means of transport between the mixing and spreading devices (e.g. chute or hopper) to prevent contamination and/or to contain the mixed raw material.  The recitation “for the continuous production of engineered stone slabs” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness	
Another prior art, Scardovi, is referenced for teaching an apparatus and corresponding method for forming stone slabs (Figures 1-10, claim 1), comprising: providing of mixture of raw materials (33 in Figure 1; page 04, lines 21-26), applying the mixed raw materials to a continuously moving lower belt (2 in Figures 1, 3-8) of a dual-belt press (as shown in the 
Claim 6 would be allowable at least for depending on claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grzeskowiak (US 9,289,923 B1) discloses an apparatus for forming engineered stone slabs comprising displaceable spreading devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        1/28/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715